 1
 2
 3
 4
 5
 6
 7
 8                           UNITED STATES DISTRICT COURT
 9                         SOUTHERN DISTRICT OF CALIFORNIA
10
11   RAYMOND PERREAULT and JULIE                         Case No.: 18-CV-2781-CAB-AGS
     FRISINO,
12
                                       Plaintiffs,       ORDER ON MOTION TO DISMISS
13                                                       CROSSCLAIM
     v.
14
     MODEL FINANCE COMPANY and BIG
15
     TIME RECOVERY, LLC,
                                                         [Doc. No. 13]
16                                  Defendants.
17
18
     BIG TIME RECOVERY, LLC,
19
                                Cross-Claimant,
20
     v.
21
     MODEL FINANCE COMPANY,
22
                               Cross-Defendant.
23
24
25         Plaintiffs initiated this lawsuit with a complaint asserting claims under the federal
26   Fair Debt Collection Practices Act, 15 U.S.C. § 1692 et seq. (“FDCPA”) and California’s
27   Rosenthal Fair Debt Collection Practices Act, Cal. Civ. Code § 1788 et seq. (the “Rosenthal
28   Act”), against defendants Model Finance Company (“MFC”) and Big Time Recovery LLC

                                                     1
                                                                              18-CV-2781-CAB-AGS
 1   (“Big Time”). [Doc. No. 1.] Big Time then filed a cross-complaint against MFC, asserting
 2   claims of implied indemnity, contribution, and declaratory relief. [Doc. No. 5-2.] MFC
 3   now moves to dismiss Big Time’s cross-complaint for failure to state a claim and because
 4   the claims are not ripe. As discussed below, the Court declines to reach the merits of
 5   MFC’s motion and instead declines to exercise supplemental jurisdiction over the cross-
 6   complaint.
 7         I.     Allegations in the Complaint
 8         In March 2015, Plaintiff Raymond Perreault borrowed money from MFC to
 9   purchase a motorcycle. [Doc. No. 1 at ¶ 24.] In September 2017, Perreault fell behind on
10   his payments on the motorcycle loan. [Id. at ¶ 25.] Shortly thereafter, MFC and Big Time
11   allegedly engaged in collection activity, including telephone calls and text messages to
12   Perreault and his mother, Plaintiff Julie Frisino, as well as a small claims lawsuit, that
13   Plaintiffs claim violated the FDCPA and Rosenthal Act. [Id. at ¶¶ 26-46.] The complaint
14   asserts a claim for violation of the FDCPA against Big Time only, and a claim for violation
15   of the Rosenthal Act against both MFC and Big Time.
16         II.    Allegations in the Cross-Complaint
17         In the cross-complaint, Big Time alleges that MFC directed it to perform skip tracing
18   and asset location as to Plaintiffs. [Doc. No. 5-2 at ¶ 8.] Seemingly based on this solitary
19   allegation, Big Time claims that MFC is therefore liable to Big Time for indemnity and
20   contribution for any damages for which Big Time is deemed liable to Plaintiffs. The cross-
21   complaint also asserts a claim for declaratory relief as to MFC’s and Big Time’s respective
22   liabilities to each other based on Plaintiffs’ claims. MFC now moves to dismiss the cross-
23   complaint, arguing that the cross-complaint fails to state a claim because Big Time cannot
24   seek indemnity or contribution from MFC for FDCPA and Rosenthal Act claims and that
25   Big Time’s claims are not ripe.
26         III.   Subject Matter Jurisdiction Over the Cross-Complaint
27         “For crossclaims to be proper, they must either carry an independent basis for subject
28   matter jurisdiction or fall under the Court’s supplemental jurisdiction.” CMFG Life Ins.

                                                  2
                                                                               18-CV-2781-CAB-AGS
 1   Co. v. Smith, No. CV 13-261 ABC (CWX), 2014 WL 12585794, at *2 (C.D. Cal. Mar. 3,
 2   2014). Here, the cross-complaint states that the Court has both supplemental jurisdiction
 3   and federal question over Big Time’s crossclaims against MFC “because Plaintiffs are
 4   suing Big Time under the [FDCPA].” [Doc. No. 5-2 at ¶ 6.] The cross-complaint,
 5   however, does not assert any federal claims. That Plaintiffs assert a federal claim against
 6   Big Time does not give the Court federal question jurisdiction over Big Time’s claims
 7   against MFC, all of which are based on state law. There is no independent basis for the
 8   Court’s jurisdiction over the cross-complaint. Accordingly, the only possible grounds for
 9   subject matter jurisdiction over the cross-complaint is supplemental jurisdiction.
10            Federal courts have the discretion to exercise supplemental jurisdiction over all
11   claims that are “so related to claims in the action within such original jurisdiction that they
12   form part of the same case or controversy under Article III of the United States
13   Constitution.” 28 U.S.C. § 1367(a). Even if supplemental jurisdiction exists, district courts
14   may decline to exercise supplemental jurisdiction over a claim if: (1) it raises a novel or
15   complex issue of state law; (2) it substantially predominates over the claim(s) over which
16   the court has original jurisdiction; (3) the court has dismissed all claims over which it has
17   original jurisdiction; or (4) there are other compelling reasons for declining jurisdiction. 28
18   U.S.C. § 1367(c). The Supreme Court has identified additional factors that district courts
19   should consider when deciding whether to exercise supplemental jurisdiction, “including
20   the circumstances of the particular case, the nature of the state law claims, the character of
21   the governing state law, and the relationship between the state and federal claims.” City of
22   Chicago v. Int’l Coll. of Surgeons, 522 U.S. 156, 173 (1997).
23            “While discretion to decline to exercise supplemental jurisdiction over state law
24   claims is triggered by the presence of one of the conditions in § 1367(c), it is informed by
25   the Gibbs1 values ‘of economy, convenience, fairness, and comity.’” Acri v. Varian
26
27
28   1
         United Mine Workers of Am. v. Gibbs, 383 U.S. 715 (1966).

                                                        3
                                                                                 18-CV-2781-CAB-AGS
 1   Assocs., Inc., 114 F.3d 999, 1001 (9th Cir. 1997) (en banc) (citations omitted). A district
 2   court need not “articulate why the circumstances of [the] case are exceptional” to dismiss
 3   state-law claims pursuant to 28 U.S.C. section 1367(c)(1)-(3). San Pedro Hotel Co., Inc. v.
 4   City of L.A., 159 F.3d 470, 478–79 (9th Cir. 1998) (citation omitted).
 5         Here, it is questionable whether Big Time’s cross-claims arise out of the same case
 6   or controversy as Plaintiffs’ claims against Big Time and MFC. There is little overlap
 7   between the facts relevant to the question of whether Big Time violated the FDCPA or
 8   Rosenthal Act and the facts relevant to the question of whether MFC is liable for indemnity
 9   or contribution for Big Time’s liability to Plaintiffs. The first question concerns Big Time’s
10   conduct towards Plaintiffs, whereas the second question concerns MFC’s relationship with
11   Big Time as well as the legal issues raised in MFC’s motion to dismiss. Accordingly, the
12   Court is not convinced in the first instance whether it even has discretion to exercise
13   supplemental jurisdiction over the cross-complaint.
14         Regardless, even if the Court has discretion to exercise supplemental jurisdiction
15   exists over Big Time’s cross-complaint, it declines to do so. First, considering MFC’s
16   motion to dismiss, Big Time’s cross-complaint would require the Court to determine
17   whether a creditor can be subject to indemnity or contribution for a Rosenthal Act claim
18   against a debt collector who was collecting the creditor’s debt. That neither party could
19   cite any binding authority or even any state appellate authority governing this question in
20   their briefs on MFC’s motion to dismiss suggests that this is a novel state law issue.
21   Second, issues concerning the relationship between MFC and Big Time threaten to
22   predominate over what would otherwise be relatively straightforward FDCPA and
23   Rosenthal Act claims by Plaintiffs against Big Time and MFC. Finally, as MFC points out
24   in its motion, Big Time’s indemnity and contribution claims are not ripe insofar as a
25   judgment in favor of Big Time and against Plaintiffs would render Big Time’s cross-claims
26   moot. Moreover, even if Plaintiffs succeed in their claims against Big Time, the only
27   federal claim in the case (Plaintiffs’ FDCPA claim) will have been resolved at that point,
28   implicating § 1367(c)(3). Cf. Acri, 114 F.3d at 1001(“The Supreme Court has stated, and

                                                   4
                                                                                18-CV-2781-CAB-AGS
 1   we have often repeated, that ‘in the usual case in which all federal-law claims are
 2   eliminated before trial, the balance of factors . . . will point toward declining to exercise
 3   jurisdiction over the remaining state-law claims.’”) (quoting Carnegie-Mellon v. Cohill,
 4   484 U.S. 343, 350 n.7 (1988)).
 5         IV.    Conclusion
 6         The cross-complaint raises novel issues of state law that may not even need to be
 7   answered if Plaintiffs fail to prove their claims against Defendants. It also involves a host
 8   of factual issues that have no bearing on Plaintiffs’ FDCPA claim. Accordingly, assuming
 9   supplemental jurisdiction even exists, the Court declines to exercise it pursuant to 28
10   U.S.C. §§ 1367(c)(1), (2) and (3). The cross-complaint is therefore DISMISSED, and
11   MFC’s motion to dismiss for failure to state a claim is DENIED AS MOOT.
12         It is SO ORDERED.
13   Dated: April 4, 2019
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                   5
                                                                                18-CV-2781-CAB-AGS
